DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 

Claim Status
	Claims 10-11 and 50-66 are pending. 
	Claims 65 and 66 are withdrawn from consideration as being drawn to a non-elected invention. 
	Claims 10-11 and 50-64 are examined in the following Office action. 

	Applicant’s attention is directed to the Request for Information under 37 CFR § 1.105 below. It is noted that Applicant was advised in the advisory action 07/16/2021 that their submission did not contain a response to the Request. A completely reply to this Office action must include a response to the Request for Information under 37 CFR 1.105. 

Claim Interpretation
	Claim 11 recites “a nucleotide sequence having at least 90% identity to a nucleotide sequence selected from the group consisting of…” The Examiner notes that the scope of the claim has been interpreted as the full-length sequence of any of the SEQ ID NOs: that have at least 90% identity. It is well-established that the scope of the “a nucleotide sequence of SEQ ID NO: 1” encompasses any nucleotide sequence found within SEQ ID NO: 1, including dinucleotide sequences. However, the claim recites a Markush group reciting multiple sequences. It is clear that Applicant intends that the system comprise a single nucleotide sequence (i.e. “a nucleotide sequence”) having at least 90% identity to the sequence listed in the Markush group. Amending the claim to recite “comprises the nucleotide sequence having at least 90% identity to the nucleotide sequence selected from the group consisting of…” does not appear to be grammatically correct. Thus, in the interests of compact prosecution, the Examiner has interpreted the claim to require the full-length sequence found within the Markush group and not a dinucleotide fragment, for example. 

Objections and Rejections that are Withdrawn
	The obviousness rejection is withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 10, 50-59, and 61-64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Severinov et al (US 20170321198).
	The claims are drawn to a non-naturally occurring system for sequence specific modification of an endogenous target nucleic acid sequence, said system comprising a single nucleic acid sequence encoding one or more guide RNAs capable of hybridizing with the target nucleic acid sequence and a polynucleotide encoding SEQ ID NO: 75. The claims further require that the guide RNA be linked to a repeat sequence and a tracr sequence. The claims also require a chimeric guide RNA. The claims require that the target nucleic acid sequence comprises a coding sequence. The claims require that the system comprises a divalent cation and a donor polynucleotide comprising a promoter. The claims require that the CRISPR enzyme comprises at least one nuclear localization signal (NLS). The claims require that the target sequence is within a plant cell.
Severinov teaches their SEQ ID NO: 550 which has 100% identity to the instant SEQ ID NO: 75. See alignment below. Severinov teaches that SEQ ID NO: 550 is a member of the C2c1 protein family. See paragraph 0103. 
Severinov teaches that C2c1 is a type of Cas endonuclease. See paragraph 0047, 0069, 0098. 
Severinov teaches that their invention provides a method of modifying nucleic acid sequences associated with or at a target locus of interest, delivery the CRISPR-Cas  loci effector protein and one or more nucleic acid components, wherein the effector protein forms a complex with one or more nucleic acid components and upon binding of the said complex to the locus of 
Severinov teaches a single guide RNA that consists of a tracrRNA and a crRNA. See paragraph 00238. crRNA comprises a nucleotide repeat and spacer portion. 
Severinov teaches that their invention may be used in a plant. See paragraph 0075 and 0389. 
Severinov teaches an NLS attached to Cas endonucleases. See paragraph 0076. 
Severinov teaches the use of a divalent cation. See paragraph 0223. 
Severinov teaches that the vectors must include regulatory elements, such as a promoter. See paragraph 0252. 
Severinov teaches that their system is a nucleic acid-targeting system that can target either DNA or RNA. Given that Severinov teaches that the CRISPR-Cas system of their invention can be utilized to target any nuclear DNA as well as mRNA sequences, the ordinary artisan would have understood that the invention of Severinov teaches targeting coding sequences. 
Severinov teaches the usage of a donor RNA for integration into a nucleic acid sequence. See paragraph 0510. 
Response to Arguments
	Applicant’s arguments are rendered moot in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Severinov et al (US 20170321198) as applied to claims 10, 50-59, 61-64 above, and further in view of Doudna et al (US 20140068797).
The claims are directed to SEQ ID NO: 88, a polynucleotide encoding SEQ ID NO: 75 and a donor molecule comprising a promoter. 
Severinov teaches computational methods for identifying CRISPR-Cas loci to identify all predicted coding genes. See paragraph 0259. Severinov also teaches using the TBLASTN program to identify genomic sequences encoding Cas endonucleases. See paragraph 0985. 
Severinov does not teach SEQ ID NO: 88 or a donor molecule comprising a promoter. 
GenBank AUBP01000009.1 teaches a nucleotide sequence having 100% identity to the instant SEQ ID NO: 88. See alignment below. 
Doudna teaches that the donor polynucleotide may be provided in DNA vectors. See paragraph 0285. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to add a promoter to a donor polynucleotide because . 

Response to Arguments
	Applicant’s arguments are rendered moot in light of Applicant’s amendment to the claims. 

Conclusion
	No claim is allowed. 
	SEQ ID NO: 73 appears to be free of the prior art. 

Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	

Sequence Alignment
US-15-482-603-550
; Sequence 550, Application US/15482603
; Publication No. US20170321198A1
; GENERAL INFORMATION
;  APPLICANT: THE BROAD INSTITUTE INC.
;  APPLICANT:MASSACHUSETTS INSTITUTE OF TECHNOLOGY
;  APPLICANT:PRESIDENT AND FELLOWS OF HARVARD COLLEGE
;  APPLICANT:RUTGERS, THE STATE UNIVERSITY OF NEW JERSEY
;  APPLICANT:SKOLKOVO INNOVATION OF SCIENCE AND TECHNOLOGY
;  TITLE OF INVENTION: NOVEL CRISPR ENZYMES AND SYSTEMS
;  FILE REFERENCE: 47627.99.2131
;  CURRENT APPLICATION NUMBER: US/15/482,603
;  CURRENT FILING DATE: 2017-04-07
;  PRIOR APPLICATION NUMBER: PCT/US2016/038258
;  PRIOR FILING DATE: 2016-06-17
;  PRIOR APPLICATION NUMBER: 62/320,231
;  PRIOR FILING DATE: 2016-04-08
;  PRIOR APPLICATION NUMBER: 62/296,522
;  PRIOR FILING DATE: 2016-02-17
;  PRIOR APPLICATION NUMBER: 62/285,349
;  PRIOR FILING DATE: 2015-10-22
;  PRIOR APPLICATION NUMBER: 62/181,675
;  PRIOR FILING DATE: 2015-06-18
;  NUMBER OF SEQ ID NOS: 2228
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 550
;  LENGTH: 1149
;  TYPE: PRT
;  ORGANISM: Desulfovibrio inopinatus
US-15-482-603-550

  Query Match             100.0%;  Score 6083;  DB 16;  Length 1149;
  Best Local Similarity   100.0%;  
  Matches 1149;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPTRTINLKLVLGKNPENATLRRALFSTHRLVNQATKRIEEFLLLCRGEAYRTVDNEGKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPTRTINLKLVLGKNPENATLRRALFSTHRLVNQATKRIEEFLLLCRGEAYRTVDNEGKE 60

Qy         61 AEIPRHAVQEEALAFAKAAQRHNGCISTYEDQEILDVLRQLYERLVPSVNENNEAGDAQA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AEIPRHAVQEEALAFAKAAQRHNGCISTYEDQEILDVLRQLYERLVPSVNENNEAGDAQA 120

Qy        121 ANAWVSPLMSAESEGGLSVYDKVLDPPPVWMKLKEEKAPGWEAASQIWIQSDEGQSLLNK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ANAWVSPLMSAESEGGLSVYDKVLDPPPVWMKLKEEKAPGWEAASQIWIQSDEGQSLLNK 180

Qy        181 PGSPPRWIRKLRSGQPWQDDFVSDQKKKQDELTKGNAPLIKQLKEMGLLPLVNPFFRHLL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PGSPPRWIRKLRSGQPWQDDFVSDQKKKQDELTKGNAPLIKQLKEMGLLPLVNPFFRHLL 240

Qy        241 DPEGKGVSPWDRLAVRAAVAHFISWESWNHRTRAEYNSLKLRRDEFEAASDEFKDDFTLL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DPEGKGVSPWDRLAVRAAVAHFISWESWNHRTRAEYNSLKLRRDEFEAASDEFKDDFTLL 300

Qy        301 RQYEAKRHSTLKSIALADDSNPYRIGVRSLRAWNRVREEWIDKGATEEQRVTILSKLQTQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RQYEAKRHSTLKSIALADDSNPYRIGVRSLRAWNRVREEWIDKGATEEQRVTILSKLQTQ 360

Qy        361 LRGKFGDPDLFNWLAQDRHVHLWSPRDSVTPLVRINAVDKVLRRRKPYALMTFAHPRFHP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 RWILYEAPGGSNLRQYALDCTENALHITLPLLVDDAHGTWIEKKIRVPLAPSGQIQDLTL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 RWILYEAPGGSNLRQYALDCTENALHITLPLLVDDAHGTWIEKKIRVPLAPSGQIQDLTL 480

Qy        481 EKLEKKKNRLYYRSGFQQFAGLAGGAEVLFHRPYMEHDERSEESLLERPGAVWFKLTLDV 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 EKLEKKKNRLYYRSGFQQFAGLAGGAEVLFHRPYMEHDERSEESLLERPGAVWFKLTLDV 540

Qy        541 ATQAPPNWLDGKGRVRTPPEVHHFKTALSNKSKHTRTLQPGLRVLSVDLGMRTFASCSVF 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATQAPPNWLDGKGRVRTPPEVHHFKTALSNKSKHTRTLQPGLRVLSVDLGMRTFASCSVF 600

Qy        601 ELIEGKPETGRAFPVADERSMDSPNKLWAKHERSFKLTLPGETPSRKEEEERSIARAEIY 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ELIEGKPETGRAFPVADERSMDSPNKLWAKHERSFKLTLPGETPSRKEEEERSIARAEIY 660

Qy        661 ALKRDIQRLKSLLRLGEEDNDNRRDALLEQFFKGWGEEDVVPGQAFPRSLFQGLGAAPFR 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ALKRDIQRLKSLLRLGEEDNDNRRDALLEQFFKGWGEEDVVPGQAFPRSLFQGLGAAPFR 720

Qy        721 STPELWRQHCQTYYDKAEACLAKHISDWRKRTRPRPTSREMWYKTRSYHGGKSIWMLEYL 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 STPELWRQHCQTYYDKAEACLAKHISDWRKRTRPRPTSREMWYKTRSYHGGKSIWMLEYL 780

Qy        781 DAVRKLLLSWSLRGRTYGAINRQDTARFGSLASRLLHHINSLKEDRIKTGADSIVQAARG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 DAVRKLLLSWSLRGRTYGAINRQDTARFGSLASRLLHHINSLKEDRIKTGADSIVQAARG 840

Qy        841 YIPLPHGKGWEQRYEPCQLILFEDLARYRFRVDRPRRENSQLMQWNHRAIVAETTMQAEL 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 YIPLPHGKGWEQRYEPCQLILFEDLARYRFRVDRPRRENSQLMQWNHRAIVAETTMQAEL 900

Qy        901 YGQIVENTAAGFSSRFHAATGAPGVRCRFLLERDFDNDLPKPYLLRELSWMLGNTKVESE 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 YGQIVENTAAGFSSRFHAATGAPGVRCRFLLERDFDNDLPKPYLLRELSWMLGNTKVESE 960

Qy        961 EEKLRLLSEKIRPGSLVPWDGGEQFATLHPKRQTLCVIHADMNAAQNLQRRFFGRCGEAF 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 EEKLRLLSEKIRPGSLVPWDGGEQFATLHPKRQTLCVIHADMNAAQNLQRRFFGRCGEAF 1020

Qy       1021 RLVCQPHGDDVLRLASTPGARLLGALQQLENGQGAFELVRDMGSTSQMNRFVMKSLGKKK 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 RLVCQPHGDDVLRLASTPGARLLGALQQLENGQGAFELVRDMGSTSQMNRFVMKSLGKKK 1080

Qy       1081 IKPLQDNNGDDELEDVLSVLPEEDDTGRITVFRDSSGIFFPCNVWIPAKQFWPAVRAMIW 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 IKPLQDNNGDDELEDVLSVLPEEDDTGRITVFRDSSGIFFPCNVWIPAKQFWPAVRAMIW 1140

Qy       1141 KVMASHSLG 1149
              |||||||||
Db       1141 KVMASHSLG 1149


Desulfovibrio inopinatus DSM 10711 G451DRAFT_scaffold00007.7_C2, whole genome shotgun sequence
Sequence ID: AUBP01000009.1Length: 24819Number of Matches: 1
Range 1: 18748 to 22197GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities


6372 bits(3450)
0.0
3450/3450(100%)



Query  1      ATGCCCACCCGCACCATCAATCTGAAACTTGTTCTTGGGAAAAATCCTGAAAACGCAACA  60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  18748  ATGCCCACCCGCACCATCAATCTGAAACTTGTTCTTGGGAAAAATCCTGAAAACGCAACA  18807

Query  61     TTGCGACGCGCCCTATTTTCGACACACCGTTTGGTTAACCAAGCGACGAAACGTATTGAG  120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  18808  TTGCGACGCGCCCTATTTTCGACACACCGTTTGGTTAACCAAGCGACGAAACGTATTGAG  18867

Query  121    GAATTCTTGTTGCTGTGTCGTGGAGAAGCCTACAGAACAGTGGATAATGAGGGGAAGGAA  180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  18868  GAATTCTTGTTGCTGTGTCGTGGAGAAGCCTACAGAACAGTGGATAATGAGGGGAAGGAA  18927

Query  181    GCCGAGATTCCACGTCATGCAGTCCAAGAAGAAGCTCTTGCCTTTGCCAAAGCTGCTCAA  240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  18928  GCCGAGATTCCACGTCATGCAGTCCAAGAAGAAGCTCTTGCCTTTGCCAAAGCTGCTCAA  18987

Query  241    CGCCACAACGGCTGTATATCCACCTATGAAGACCAAGAGATTCTTGATGTACTGCGGCAA  300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  18988  CGCCACAACGGCTGTATATCCACCTATGAAGACCAAGAGATTCTTGATGTACTGCGGCAA  19047

Query  301    CTGTACGAACGTCTTGTTCCTTCGGTCAACGAAAACAACGAGGCAGGCGATGCTCAAGCT  360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19048  CTGTACGAACGTCTTGTTCCTTCGGTCAACGAAAACAACGAGGCAGGCGATGCTCAAGCT  19107

Query  361    GCTAACGCCTGGGTCAGTCCGCTCATGTCGGCAGAAAGCGAAGGAGGCTTGTCGGTCTAC  420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19108  GCTAACGCCTGGGTCAGTCCGCTCATGTCGGCAGAAAGCGAAGGAGGCTTGTCGGTCTAC  19167

Query  421    GACAAGGTGCTTGATCCACCGCCGGTTTGGATGAAGCTTAAAGAAGAAAAGGCTCCAGGA  480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19168  GACAAGGTGCTTGATCCACCGCCGGTTTGGATGAAGCTTAAAGAAGAAAAGGCTCCAGGA  19227

Query  481    TGGGAAGCCGCTTCTCAAATTTGGATTCAGAGTGATGAGGGACAGTCGTTACTTAATAAG  540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Query  541    CCAGGTAGCCCTCCCCGCTGGATTCGAAAACTGCGATCTGGGCAACCGTGGCAAGATGAT  600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19288  CCAGGTAGCCCTCCCCGCTGGATTCGAAAACTGCGATCTGGGCAACCGTGGCAAGATGAT  19347

Query  601    TTCGTCAGTGACCAAAAGAAAAAGCAAGATGAGCTGACCAAAGGGAACGCACCACTTATA  660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19348  TTCGTCAGTGACCAAAAGAAAAAGCAAGATGAGCTGACCAAAGGGAACGCACCACTTATA  19407

Query  661    AAACAACTCAAAGAAATGGGGTTGTTGCCTCTTGTTAACCCATTTTTTAGACATCTTCTT  720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19408  AAACAACTCAAAGAAATGGGGTTGTTGCCTCTTGTTAACCCATTTTTTAGACATCTTCTT  19467

Query  721    GACCCTGAAGGTAAAGGCGTGAGTCCATGGGACCGTCTTGCTGTACGCGCTGCAGTGGCT  780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19468  GACCCTGAAGGTAAAGGCGTGAGTCCATGGGACCGTCTTGCTGTACGCGCTGCAGTGGCT  19527

Query  781    CACTTTATCTCCTGGGAAAGTTGGAATCATAGAACACGTGCAGAATACAATTCCTTGAAA  840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19528  CACTTTATCTCCTGGGAAAGTTGGAATCATAGAACACGTGCAGAATACAATTCCTTGAAA  19587

Query  841    CTACGGCGAGACGAGTTTGAGGCAGCATCCGACGAATTCAAAGACGATTTTACTTTGCTC  900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19588  CTACGGCGAGACGAGTTTGAGGCAGCATCCGACGAATTCAAAGACGATTTTACTTTGCTC  19647

Query  901    CGACAATATGAAGCCAAACGCCATAGTACATTGAAAAGCATCGCGCTGGCCGACGATTCG  960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19648  CGACAATATGAAGCCAAACGCCATAGTACATTGAAAAGCATCGCGCTGGCCGACGATTCG  19707

Query  961    AACCCTTACCGGATTGGAGTACGTTCTCTGCGTGCCTGGAACCGCGTTCGTGAAGAATGG  1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19708  AACCCTTACCGGATTGGAGTACGTTCTCTGCGTGCCTGGAACCGCGTTCGTGAAGAATGG  19767

Query  1021   ATAGACAAGGGTGCAACAGAAGAACAACGCGTGACCATATTGTCAAAGCTTCAAACACAA  1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19768  ATAGACAAGGGTGCAACAGAAGAACAACGCGTGACCATATTGTCAAAGCTTCAAACACAA  19827

Query  1081   CTTCGGGGAAAATTCGGCGATCCCGATCTGTTCAACTGGCTAGCTCAGGATAGGCATGTC  1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Query  1141   CATTTGTGGTCTCCTCGGGACAGCGTGACACCATTGGTTCGCATCAATGCGGTAGATAAA  1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19888  CATTTGTGGTCTCCTCGGGACAGCGTGACACCATTGGTTCGCATCAATGCGGTAGATAAA  19947

Query  1201   GTTCTGCGTCGACGAAAACCGTATGCATTGATGACCTTTGCCCATCCCCGCTTCCACCCT  1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  19948  GTTCTGCGTCGACGAAAACCGTATGCATTGATGACCTTTGCCCATCCCCGCTTCCACCCT  20007

Query  1261   CGATGGATACTGTACGAGGCTCCAGGAGGAAGCAATCTCCGTCAATATGCATTGGATTGT  1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20008  CGATGGATACTGTACGAGGCTCCAGGAGGAAGCAATCTCCGTCAATATGCATTGGATTGT  20067

Query  1321   ACAGAAAACGCTCTACACATCACGTTGCCTTTGCTTGTCGACGATGCGCACGGAACCTGG  1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20068  ACAGAAAACGCTCTACACATCACGTTGCCTTTGCTTGTCGACGATGCGCACGGAACCTGG  20127

Query  1381   ATTGaaaaaaaGATCAGGGTGCCGCTGGCACCATCCGGACAAATTCAAGATTTAACTCTG  1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20128  ATTGAAAAAAAGATCAGGGTGCCGCTGGCACCATCCGGACAAATTCAAGATTTAACTCTG  20187

Query  1441   GAAAAACTTGAGAAGaaaaaaaaTCGTTTATACTACCGTTCCGGTTTTCAGCAGTTTGCC  1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20188  GAAAAACTTGAGAAGAAAAAAAATCGTTTATACTACCGTTCCGGTTTTCAGCAGTTTGCC  20247

Query  1501   GGCTTGGCTGGCGGAGCTGAGGTTCTTTTCCACAGACCCTATATGGAACACGACGAACGC  1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20248  GGCTTGGCTGGCGGAGCTGAGGTTCTTTTCCACAGACCCTATATGGAACACGACGAACGC  20307

Query  1561   AGCGAGGAGTCTCTTTTGGAACGTCCGGGAGCCGTTTGGTTCAAATTGACCCTGGATGTG  1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20308  AGCGAGGAGTCTCTTTTGGAACGTCCGGGAGCCGTTTGGTTCAAATTGACCCTGGATGTG  20367

Query  1621   GCAACACAGGCTCCCCCGAACTGGCTTGATGGTAAGGGCCGTGTCCGTACACCGCCGGAG  1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20368  GCAACACAGGCTCCCCCGAACTGGCTTGATGGTAAGGGCCGTGTCCGTACACCGCCGGAG  20427

Query  1681   GTACATCATTTTAAAACCGCATTGTCGAATAAAAGCAAACATACACGTACGCTGCAGCCG  1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Query  1741   GGTCTCCGTGTCTTGTCAGTAGACTTGGGCATGCGAACATTCGCCTCCTGCTCAGTATTT  1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20488  GGTCTCCGTGTCTTGTCAGTAGACTTGGGCATGCGAACATTCGCCTCCTGCTCAGTATTT  20547

Query  1801   GAACTCATCGAGGGAAAGCCTGAGACAGGCCGTGCCTTCCCTGTTGCCGATGAGAGATCA  1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20548  GAACTCATCGAGGGAAAGCCTGAGACAGGCCGTGCCTTCCCTGTTGCCGATGAGAGATCA  20607

Query  1861   ATGGACAGCCCGAATAAACTGTGGGCCAAGCATGAACGTAGTTTTAAACTGACGCTCCCC  1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20608  ATGGACAGCCCGAATAAACTGTGGGCCAAGCATGAACGTAGTTTTAAACTGACGCTCCCC  20667

Query  1921   GGCGAAACCCCTTCTCGAAAGGAAGAGGAAGAGCGTAGCATAGCAAGAGCGGAAATTTAT  1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20668  GGCGAAACCCCTTCTCGAAAGGAAGAGGAAGAGCGTAGCATAGCAAGAGCGGAAATTTAT  20727

Query  1981   GCACTGAAACGCGACATACAACGCCTCAAAAGCCTACTCCGCTTAGGTGAAGAAGATAAC  2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20728  GCACTGAAACGCGACATACAACGCCTCAAAAGCCTACTCCGCTTAGGTGAAGAAGATAAC  20787

Query  2041   GATAACCGTCGTGATGCATTGCTTGAACAGTTCTTTAAAGGATGGGGAGAAGAAGACGTT  2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20788  GATAACCGTCGTGATGCATTGCTTGAACAGTTCTTTAAAGGATGGGGAGAAGAAGACGTT  20847

Query  2101   GTGCCTGGACAAGCGTTTCCACGCTCTCTTTTCCAAGGGTTGGGAGCTGCCCCGTTTCGC  2160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20848  GTGCCTGGACAAGCGTTTCCACGCTCTCTTTTCCAAGGGTTGGGAGCTGCCCCGTTTCGC  20907

Query  2161   TCAACTCCAGAGTTATGGCGTCAGCATTGCCAAACATATTATGACAAAGCGGAAGCCTGT  2220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20908  TCAACTCCAGAGTTATGGCGTCAGCATTGCCAAACATATTATGACAAAGCGGAAGCCTGT  20967

Query  2221   CTGGCTAAACATATCAGTGATTGGCGCAAGCGAACTCGTCCCCGTCCGACATCGCGGGAG  2280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  20968  CTGGCTAAACATATCAGTGATTGGCGCAAGCGAACTCGTCCCCGTCCGACATCGCGGGAG  21027

Query  2281   ATGTGGTACAAAACACGTTCCTATCATGGCGGCAAGTCCATTTGGATGTTGGAATATCTT  2340
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Query  2341   GATGCCGTTCGAAAACTGCTTCTCAGTTGGAGCTTACGTGGTCGTACTTACGGTGCCATT  2400
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21088  GATGCCGTTCGAAAACTGCTTCTCAGTTGGAGCTTACGTGGTCGTACTTACGGTGCCATT  21147

Query  2401   AATCGCCAGGATACAGCCCGGTTTGGTTCTTTGGCATCACGGCTGCTCCACCATATCAAT  2460
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21148  AATCGCCAGGATACAGCCCGGTTTGGTTCTTTGGCATCACGGCTGCTCCACCATATCAAT  21207

Query  2461   TCCCTAAAGGAAGACCGCATCAAAACAGGAGCCGACTCTATCGTTCAGGCTGCTCGCGGG  2520
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21208  TCCCTAAAGGAAGACCGCATCAAAACAGGAGCCGACTCTATCGTTCAGGCTGCTCGCGGG  21267

Query  2521   TATATTCCTCTCCCTCATGGCAAGGGTTGGGAACAAAGATATGAGCCTTGTCAGCTCATA  2580
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21268  TATATTCCTCTCCCTCATGGCAAGGGTTGGGAACAAAGATATGAGCCTTGTCAGCTCATA  21327

Query  2581   TTATTTGAAGACCTCGCACGATATCGCTTTCGCGTGGATCGACCTCGTCGAGAGAACAGC  2640
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21328  TTATTTGAAGACCTCGCACGATATCGCTTTCGCGTGGATCGACCTCGTCGAGAGAACAGC  21387

Query  2641   CAACTCATGCAGTGGAACCATCGAGCCATCGTGGCAGAAACAACGATGCAAGCCGAACTC  2700
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21388  CAACTCATGCAGTGGAACCATCGAGCCATCGTGGCAGAAACAACGATGCAAGCCGAACTC  21447

Query  2701   TACGGACAAATTGTCGAAAATACTGCAGCGGGGTTCAGCAGTCGTTTTCACGCGGCGACA  2760
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21448  TACGGACAAATTGTCGAAAATACTGCAGCGGGGTTCAGCAGTCGTTTTCACGCGGCGACA  21507

Query  2761   GGTGCCCCCGGTGTACGTTGTCGTTTTCTTCTAGAAAGAGACTTTGATAACGATTTGCCC  2820
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21508  GGTGCCCCCGGTGTACGTTGTCGTTTTCTTCTAGAAAGAGACTTTGATAACGATTTGCCC  21567

Query  2821   AAACCGTACCTTCTCAGGGAACTTTCTTGGATGCTCGGCAATACAAAAGTCGAGTCTGAA  2880
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21568  AAACCGTACCTTCTCAGGGAACTTTCTTGGATGCTCGGCAATACAAAAGTCGAGTCTGAA  21627

Query  2881   GAAGAAAAGCTTCGATTGCTGTCTGAAAAAATCAGGCCAGGCAGTCTTGTTCCTTGGGAT  2940
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Query  2941   GGAGGCGAACAGTTCGCTACCCTGCATCCCAAAAGACAAACACTTTGCGTCATTCATGCC  3000
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21688  GGAGGCGAACAGTTCGCTACCCTGCATCCCAAAAGACAAACACTTTGCGTCATTCATGCC  21747

Query  3001   GATATGAATGCTGCCCAAAATTTACAACGCCGGTTTTTCGGTCGATGCGGCGAGGCCTTT  3060
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21748  GATATGAATGCTGCCCAAAATTTACAACGCCGGTTTTTCGGTCGATGCGGCGAGGCCTTT  21807

Query  3061   CGGCTTGTTTGTCAACCCCACGGTGACGACGTGTTACGACTCGCATCCACCCCAGGAGCT  3120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21808  CGGCTTGTTTGTCAACCCCACGGTGACGACGTGTTACGACTCGCATCCACCCCAGGAGCT  21867

Query  3121   CGTCTTCTTGGAGCCCTGCAGCAGCTTGAAAATGGACAAGGAGCTTTCGAGTTGGTTCGA  3180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21868  CGTCTTCTTGGAGCCCTGCAGCAGCTTGAAAATGGACAAGGAGCTTTCGAGTTGGTTCGA  21927

Query  3181   GACATGGGGTCAACAAGTCAAATGAACCGGTTCGTCATGAAGTCTTTGGGaaaaaagaaa  3240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21928  GACATGGGGTCAACAAGTCAAATGAACCGGTTCGTCATGAAGTCTTTGGGAAAAAAGAAA  21987

Query  3241   ataaaaCCCCTTCAGGACAACAATGGAGACGACGAGCTTGAAGACGTGTTGTCCGTACTC  3300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  21988  ATAAAACCCCTTCAGGACAACAATGGAGACGACGAGCTTGAAGACGTGTTGTCCGTACTC  22047

Query  3301   CCGGAGGAAGACGACACAGGACGTATCACAGTCTTCCGCGATTCATCAGGAATCTTTTTT  3360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  22048  CCGGAGGAAGACGACACAGGACGTATCACAGTCTTCCGCGATTCATCAGGAATCTTTTTT  22107

Query  3361   CCTTGCAACGTCTGGATACCGGCCAAACAGTTTTGGCCAGCAGTACGCGCCATGATTTGG  3420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  22108  CCTTGCAACGTCTGGATACCGGCCAAACAGTTTTGGCCAGCAGTACGCGCCATGATTTGG  22167

Query  3421   AAGGTCATGGCTTCCCATTCTTTGGGGTGA  3450
              ||||||||||||||||||||||||||||||
Sbjct  22168  AAGGTCATGGCTTCCCATTCTTTGGGGTGA  22197



DEFINITION  Desulfovibrio inopinatus DSM 10711 G451DRAFT_scaffold00007.7_C2,
            whole genome shotgun sequence.
ACCESSION   AUBP01000009 AUBP01000000
VERSION     AUBP01000009.1
DBLINK      BioProject: PRJNA185534
            BioSample: SAMN02441548
KEYWORDS    WGS; IMPROVED_HIGH_QUALITY_DRAFT.
SOURCE      Desulfovibrio inopinatus DSM 10711
  ORGANISM  Desulfovibrio inopinatus DSM 10711
            Bacteria; Proteobacteria; Deltaproteobacteria; Desulfovibrionales;
            Desulfovibrionaceae; Desulfovibrio.
REFERENCE   1  (bases 1 to 24819)
  AUTHORS   Kyrpides,N., Huntemann,M., Han,J., Chen,A., Mavromatis,K.,
            Markowitz,V., Palaniappan,K., Ivanova,N., Schaumberg,A., Pati,A.,
            Liolios,K., Nordberg,H.P., Cantor,M.N., Hua,S.X. and Woyke,T.
  CONSRTM   DOE Joint Genome Institute
  TITLE     Direct Submission
  JOURNAL   Submitted (02-JUL-2013) DOE Joint Genome Institute, 2800 Mitchell
            Drive, Walnut Creek, CA 94598-1698, USA
COMMENT     URL -- http://www.jgi.doe.gov
            JGI Project ID: 1008550
            Source DNA and organism available from Hans-Peter Klenk at the
            German Collection of Microorganisms and Cell Cultures (DSMZ)
            (hans-peter.klenk@dsmz.de)
            Contacts: Nikos   Kyrpides (nckyrpides@lbl.gov)
                      Tanja Woyke (microbe@cuba.jgi-psf.org)
            Whole genome sequencing and draft assembly at JGI
            Annotation by JGI
            The JGI and collaborators endorse the principles for the
            distribution and use of large scale sequencing data adopted by the
            larger genome sequencing community and urge users of this data to
            follow them. It is our intention to publish the work of this
            project in a timely fashion and we welcome collaborative
            interaction on the project and analysis.
            (http://www.genome.gov/page.cfm?pageID=10506376)
            Full annotations are available from IMG.
            
            ##MIGS-Data-START##
            country             :: Italy
            environment         :: Marine; Sediment
            investigation_type  :: bacteria_archaea
            isol_growth_condt   :: 9297472
            lat_lon             :: 45.441947 12.315745
            project_name        :: Desulfovibrio inopinatus DSM 10711
            sequencing_meth     :: WGS
            ref_biomaterial     :: DSM 10711
            rel_to_oxygen       :: Anaerobe
            finishing_strategy  :: Level 1: Standard Draft
            trophic_level       :: Chemoheterotroph
            GOLD Stamp ID       :: Gi11429
            Type Strain         :: Yes
            Funding Program     :: DOE-CSP 2012
            Isolation Site      :: Marine sediment

            Motility            :: Motile
            Sporulation         :: Nonsporulating
            Temperature Range   :: Mesophile
            Temperature Optimum :: 30 C
            pH                  :: 5-8
            Gram Staining       :: Gram-
            ##MIGS-Data-END##
            
            ##Genome-Assembly-Data-START##
            Finishing Goal           :: Improved High-Quality Draft
            Current Finishing Status :: Improved High-Quality Draft
            Assembly Method          :: Unknown program v. before 2013-04-29
            Genome Coverage          :: Unknown
            Sequencing Technology    :: Illumina HiSeq 2000
            ##Genome-Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..24819
                     /organism="Desulfovibrio inopinatus DSM 10711"
                     /mol_type="genomic DNA"
                     /submitter_seqid="G451DRAFT_scaffold00007.7_C2"
                     /strain="DSM 10711"
                     /culture_collection="DSM:10711"
                     /type_material="type strain of Desulfovibrio inopinatus"
                     /db_xref="taxon:1121453"
ORIGIN      
        1 tcctcatgca gcgaaagcgc ctcgtcaaca cggcccttcg aaacataaat ccgcgcgatg
       61 tcgccttgaa gaagagcatg gagtcgttca gatccttttt gggggagaag acgtaaacac
      121 gtctggtact catccaacgc ggtatccact ccaccggttt tatttcgaac atccgctaat
      181 cgacgtaata agctgatatg gagatcaagg tcatagtcgg gagacgtttt tgtcggtaac
      241 agatcaatac catgttggaa aaggcgttgc gcttcatgca cctcccctgc accttgaagc
      301 aagtctcctg cccttcgagc ttgagcagaa gtcaaagaaa tgccatgccg ttgcagcacg
      361 gcttcggcct tacgcgagag cggagcaccg atggtgtaaa gatctttatc cgccagccag
      421 cccaaagcat cgttggccgt cacttgaact acctcggcgt tgtcggccag cacagccaga
      481 cgcaataatt cgatattgac ttgcggggag cgtttggaat catctttgtc gccccaggct
      541 gcaaacaatg ccggtacaat ttgttgagcc aggctcgacg cttcctcttc cgaaaccgtt
      601 ccggcaagtg ggcgggctaa cggagcaacc gcatacgcca tggacgtggg ctggacacta
      661 tcgcgaaacg tgtccagcag cccaaacgca cgcagccggg aagcgccggg gtctgtggtg
      721 ttcatgcctg tcgcgagaaa acattctgtc atcgccaccg acggcacagg aatttcaaac
      781 agggtcgcgg cccgcaatgc ttcgcgttca tcctcacgca acagagcgac catattttcc
      841 agcaacaacc cttccagaaa ttcggccacc tggcccgatt ccgggacgtt ccccgagtcg
      901 gcatagtctt gtagagcatg aaatgccgtt tccaacgcct ttatgtcttc acaggcaatc
      961 gacgtcagca ggtcaatcaa tccggggttc ccctgaccgg cctgaagaat acgattctgc
     1021 agtgcttcgc ccaaggggag taccgcgtcc tcacgcagca ataccgcatc ctttgcccgc
     1081 acctgcttac gtccgtccac ttcgtccatg ggcggcaacg aaaccgtaac aagctggctg
     1141 gccacgtccg caccggaacg atccacacaa tgaaattcgt agcggcttgt gatcaacaag
     1201 catgacggca aattctgtga tgctgccgtc tgaaacgcct gaatgaccgt cgcgatatcg
     1261 tgcgaaacag cgtgcttgac cacatgaaaa cgatcatctg ttttcggttt gtccaagact
     1321 tgctcgaaat cgtcaataac caggtaaagc ggtttatcct gtgggcaaat ctcgcccaac
     1381 agttcctgaa gcgcctcatg gaaagcaacc ggattatccc taacaactgc cttgtgtttc
     1441 tccgcccacg ccacaacgcc tttgagtcca ctcttgccca cagcgtctat aatggccaaa
     1501 gcatcgtacc ggttcagcac aacggctatg gtatgcccct gcaatcggtg cccaatacgt
     1561 gccgccaggc tcgacttgcc ccgccgcccc tctccatgca cgaggacgcc ggcatatttt
     1621 ttgtctttgt atgtccgcaa gatcgtctga atctgtcgac gacgcccaac aaattcctct
     1681 cgactggcaa cgggaacctg ctcgcctttg gtatcaagaa attccttatg cccatgatcc
     1741 cggtgtatgg ggcggcgttg catcgcgcct tcagacaaca ccccgccgcc agaagcgcca
     1801 agaaacagtc gcgccaaatg ccaatcgcga gacgcgcttc cgttcttgtt tgtctcaaga

     1921 gcatagacgt gttttgcaaa caaactggct tcatggtcat acacgcttcc cgcccagccc
     1981 agtacggctg gaaatccggc ctggaccaat gcgtgggaca acgctggcaa atcatcatca
     2041 ttatcccctg agcctttgac cgcgctcaag caggcggagg taaagagaag cttcggtcta
     2101 ttactaccca attgagtact gaagtcggtt gccgaaacga ggtctttttc tccaatatct
     2161 gtttccagat ataatgtcgg aggctttttc cctccatgac aagaaacatg cagcacatcg
     2221 agcggcttat acgttgaggc cagatcaatc agcccttcca gggttccgct ttcttccacc
     2281 acaaggtcaa gcggcgtgtc tttggtggct tccaaaattc cctgctcttc cttctcgaaa
     2341 ttcaagaccg tctgcgagtc gggcgcggcc gccataaacg cgagagacag tgcatattcc
     2401 gaaaccggca acgtgccctt cgctttccct aagcgtcgaa ccggacacca aacaatattg
     2461 ggatcatgcg cccagaatcg tttctcgtca taaatcaatt cccacggcgc cgataagaat
     2521 atcatctctt ccggagatag ggttttgcgc ttcctggaac agaaatacgc caaaatcggc
     2581 gcgttttcct cttcaatatc ctccatccac ccctggtcac cgtccaacca ctcgaacaat
     2641 gccgtgccga tcgtgaccaa ttcgtctccg cgtagcgagc cacatgtgcg caaacaggaa
     2701 tcatactgcg ttgccaaatt tgccaacaca gtaaagtctt caggttgcag agagcgcgtc
     2761 tgtacggttt ccccgataca caaatgtaaa tccgtgccca caagctcgaa acgaatggcc
     2821 atatctattg ctccaacgac ttcctggcag tttccaacag caacgaagca tcgcttccgg
     2881 ataacacggt gcgctttcca tcgttaaatt caataagaat cgtgatatcc ttcacctcgc
     2941 gctgtgtctt ttccgccaac ccgatcagct tacgaaacct cccaaccaac ttggcccggt
     3001 tggtcaaatc gatcaccgtt ggaatgacac tgacaacgct caacacaaac gaagcccact
     3061 ccagaaatcc tttctcgggt ttcccctctc caccagcctg gttccgaata tgtatcggta
     3121 catcgtcaac actaaaaatg tcagctacct cacgcgccaa tgcatcggcg accccttcgg
     3181 ctccatcgcc ttcaacaaca atccgaaacg aatcctggcc catcccgccc tccatatcat
     3241 gaaatatgcg cataccattc ccgaggtgat agaaaaaatc aatcaccaaa tagaaagagc
     3301 tgaagaatat tcaagagata tggttctggg aggcgataaa gaaaaatgga gatgctttgc
     3361 cgtgcagaga tctcccttca gggctcaagc ctattgaaca ggatgagaac tcccccagcc
     3421 ttgccagggg aattctcatc acattgaaga agttccgccc gttcgagggc tgcatagccg
     3481 ggggcgttta tgctttgcca gcgaaatgtc tggcaaacac aaggccagcg caccgccagc
     3541 ccgcagcaat aggctggtcc acttgagatt cgcaccggcc cggtgcttct acggcttagc
     3601 ccatgatgtt ggccagacgt cgcatacgag agatcatatc ctgttccaac tttttctcct
     3661 ttccgggctc tttcttctcc atcattgaag gagcttgctt gatgacgatg agcagcccgt
     3721 cggggtcctt gagaatacag cttcttctct cgccttcgcc gtgtggagcc atggcgatct
     3781 cacctccaag cttcacagcc ttttcggcgt aggcgtccac atcgtccacg gaaatgacaa
     3841 cccgccaatt tggctcggtg tcaaaaggat gaggctggga aggcaggctg gcgaaggcgg
     3901 ccgtgggaat accgtttttt ttggctatca cgacttcgcg tgctatggcc gactcaagag
     3961 gttcgtacgt ccaatcaaaa agacatgcgt agaagttctt ctgtcgttcc aagtcactgg
     4021 tgacgcaccc ggcgataaat acacgatcaa gtaagggatt gttcgccatt gtctcctccg
     4081 tttgtttttt cctgcatgtg gtcgcggcca cgaaagccgc tagagatgaa gtatttcagt
     4141 cacatgtttc gcccgagcga caggcgcctc atgccaggcc aaaaagcgct aacaagcaat
     4201 cgccgagcat attacccagc acttccgtac ccactgtgga gataacttcg gtcaggataa
     4261 cgtcgcccga gagctcaagg gcgctcgcct cgcccagaga ttcaggaatg ctgggcgcta
     4321 gcgctgccac gtcttcaccc gtatccaagc tcacgtcatc caaggtaaac gcatccatta
     4381 cgtcattatc ggatgagtca aataagtatt tttgcaaatc actgtttgtg attcgctccc
     4441 tggaggtaaa ggctttgttt atggacttgc ctacgatctt gccccctatt ttatcgaaca
     4501 attttttcca ggtgaaatag ttgcttatgt cagtggatga tgaagtttta aagtaatcag
     4561 tcttcagggc gtcgttaaag gcacttgcca tttcggaact tttgaccatg gattttaccc
     4621 acggcttggc ggaactgacc agagccatat agggggtggc cccattcgct acttttttgc
     4681 tcacatcact tgacaaggtc gtcgatccat agccgccgag aattttgtcc cacttgttct
     4741 gcaccgtaat ctctacgcag gcctcgttga gcgactggta ctgcgacagg ccggcgttga
     4801 ggttcctctt gaagaggttc acaagagtct gaggcacctg cttcacggtg ttgttgtagc
     4861 ttttctccac ggcttcgttt tgcgaatcag aacggttgtc atcccgttta tacggatgca
     4921 cgcttttctg tacctcttgc atggcactct tcagggaaga catggtcgtt tttacggtac
     4981 tcaagtcctg cgagaccgcc aggacggggt cgtcaccatt ttggattgct ttctgcacca
     5041 gggagtcgaa ctcctcgccg gctttgctgg agctgaggcc gatgctcagg cccgattcga
     5101 tcatgatatc gctcacagtc gcctcaggcg gtggtgaata ctgttgcgcg ttctcaaact
     5161 gacctttcat ggcgatgata tccgccgcct ccttcgtgct cagagacgtg tcggatttgc
     5221 tcaggctctt gacttgtttg aaaaaatcca acatggccga ctgcgggtcc accccttgct

     5341 tcaggccgga cttgacaagg gcttggtatt cctgggtgaa tgccttgtcc gcctcggtgg
     5401 agctggcacc ggaaaggttg aaagcctgct ccatgccgac cttgctgcaa gcgatgttga
     5461 acgcctgact gtagctgacg ttcagttcct ttttgatgga actggtcatg gtgctcattg
     5521 tattgagcat ctcctccata ccgtcgatat caaccttctt tcctttggtg atgaacttgc
     5581 cagctacgtc gtagaagttg gacagctccc cggcgatggc tttgtaatca tctgtggtgg
     5641 gcgtatgccc cagattgttc accaacagac tgacgaaccg cggtgtgttg tcgaccatgg
     5701 ccctcaggct gctcagagga agttcttttt gcttggccag cgaggttatg gacataagca
     5761 actcctcccg gccaggctga gggatatctt tcagtgtggt gttcatcccc ttcaaggtct
     5821 cttgggccga agtttcgctc tccccttcgc tttccagata ggaggtgatg gcagagggca
     5881 gctctccatc cggtccgata agctcgtatt tgtccgccac caggttgacc gctttgaggt
     5941 agtcggacag ggagtccgcc ttgtcgccca tggcttgctt cacttctgtg tccaaggaag
     6001 tgatcatggt gtccagctga cttgtagagg gagagttgcc ctttgttatt ttctggccca
     6061 gagtgagcag ataatcgccg atagacttgg cgacctcttc cttgtccgtg tttgttgggg
     6121 cggccccccc agcactttgg taaaatttgc caagttgatg attcgccacc ttgtcacaga
     6181 ggtagacgat gtccttttcg gagaggccct tggacttggc catgtctccc aaggcctgca
     6241 gaatggtgta gctgttgtct tcgctgaaac cacccttttc cagagccgag accatggtgg
     6301 atacatctgt acgggcatga gacgtggaaa ccccactcgc ggtcagggcg ctttgcacgt
     6361 tggtccagcc tacggttttc acggactggg tgtcagccag cttctgcatg gcctccaggg
     6421 ctttgtccga ggacttgaag ctcgaagcgt aatcggcggg ggtgtgggtc gccgcctggt
     6481 ctccaattgc gatatccttt atcaaatcct tgtaattttt gttcttaacg tctttttcaa
     6541 acttttttat accatccgtg tatcctgcgg gggagctctc ggcgtattct ttggtcacct
     6601 cttgattggc gaatgcgagc atgagcttct ttttatcagc gccactcatg gtatctatgg
     6661 tcgccgaccc cgcttccatg ccatcgcctg gttcagggac gtctacctgc ccggttttat
     6721 atattttttc agttacgcca ttgtccgccc aacgcctgac cacggaatag acggcgtctt
     6781 ccttggcctt ggcgaacgtg atggcctgcg actgactcat gccgtctttc atgcatttgt
     6841 ctatcgtgtc ggtgacctgc tttttggcat cgctgaggga atagccgctg aaggtggccg
     6901 tcacgacggc cgccttttcc tcacgttctt cgcccttggt gagctcgttt gaggacgtag
     6961 catctgttgc agcgccgatt ccctgggcta cgggttgggc catggagatg gtggaggcgt
     7021 caggcgtcga aatgtcaaga ttcgcagtac ctaaggagac tccagttccc ttgccaatgg
     7081 ccgtcgtaga aatggtggga gaagtcccat tgatagagga aactttactg cactggctgt
     7141 ttatgtactc gatagcggtt ttgaggtttg ccgaattcag ggaatatcct ttcttgctgg
     7201 ccaggctctt cacctcctcg ggagttttcg ccttctcgag ctgggtccag atttcaggag
     7261 tctggacagc ttcatggaca aaggaaatgg cattgcttac ggtcataaac cgcctccatg
     7321 tgtatatttg tcaatattac aaataattac aatgcagccg aacgttgttc atcgcctttt
     7381 cacactctgt gtgcccgtcg ttcccgctat cgaggaagct cacctgcgct cagttttttt
     7441 cttatgtata ggctatagcc aaactgctga acgctgtggg taatgaagta ggattgcaat
     7501 tatttttttc catatgtttt tttgggagga cgcgcaaacc cgttctcccc cacagtccac
     7561 tgtctgattt caaaacgcta ctgcggccct ggttttccaa actactccag gaggatgtga
     7621 agcgaacttc cttaaaacta acttgagaaa gccaccagcc tagcacgata caaatcatac
     7681 cctatcatac tgtttttaat tataatttaa tcaatacaga ggactggatg tccaaacaca
     7741 agcgtaacag aagcaaattc attgacgaat tcctggtcac aagtgactgc atgacggggc
     7801 ggactgtgct caactttagc cacgtcgctc aattgcttga aaaaattaat caatttcagg
     7861 aagacttgtt tgcgccttta aaaagacttg gaagaacgtt acggagttgg caggaaaaag
     7921 tggctcggat gtttcgatac acccaaataa cggcatcact gagggctttc atcgaaaaat
     7981 gaagctcata caacgtcgag catacgggtt tcgaagcttt gagaattaca gtaacgagag
     8041 agtaaaaata acggtcaggc gagatggagc gatggactcg ggatgcatca aaaaaaactc
     8101 gcagaaggtc ctcgacgaag cggtcaaaag catacttggt caacaaggac tggagtccgt
     8161 atgaacggcg cgtcacctgg atctggggat tatatcaaag ctgatccgca ttgtgatctg
     8221 cctgtcggct tgtcgtccaa ggcccatggg acatccccct ttgtatttca ggacgatcag
     8281 acgtttcggc gagaaaatca acatccagct agagctgcgg acgcgacacg aggggaagtt
     8341 ttatagtgaa ccgagtccat ttatcaggtt cagattcaac gtacatttga cccttgtggt
     8401 ggtcttttac tataaagtta gagactgata atccaaggcc tgtaccttta tctgctgatt
     8461 ttgtagtaaa aaaaggttcg aaaatacgtt tttgtgtttt tttattcatg cctgtgccat
     8521 tgtcttcgat ttcaataatg gccatatctt catctttttt aagcctacag atgaaacgtg
     8581 gatggtctgt attgtagatt ttttccgcca tagcttgggc accgttgttg agaaggttca
     8641 aaaacacttg ctgcaattcg tttccattac acaatacagg cggaagaagt tgctcatatt

     8761 caaggctgat catatcatcc aggagcttgg caaggtcgta ctctttaaat tcgcctgagt
     8821 ttatacggct gaagccgagg atgttcgaca caatcgtgtt aatacgattg cccatttcta
     8881 agattgtatt cagcatgcta agaacatctc tacgtcgtaa ataattacga acttgttcca
     8941 aagaaacacc acactcttcc gcgatttttt tgttctttgg caggtcagca aatatgcgtt
     9001 ttcgcatatt gtgacagaaa ccgataacac aggctaacgg tgtgtttatt tcatgcgcca
     9061 tgcctgcggc gatcccgcct aaagacatca ttttttcaga ctgcatcata attttttcaa
     9121 gtcgaacacg ttcagtcaca tcatctatac gaataactgc cccattcacg ctattcgccg
     9181 tcagtggata gatgattatg tcttcatacc gctcctcgtc tgcgacgata cggcgttttt
     9241 tcggaaccat ctggattgtt tcgttgttga tggctgatcg gacgtactgc atgattggct
     9301 ctaagtcggg caagacttta tttaatggct gaccaagggc ctcttcctga gtgactccag
     9361 tatttatttg ggcttcggtg ttccattgag tgatgttatc gttaatatcg attgcgatca
     9421 gttgtgatgg cattgagttg acaatgttag aaaggtaatt gcgtaatagt ttctgctctt
     9481 ctgcgtcctt ccatctgcgt atggtggccc acatgccgtc catgtgcaga catagctgcc
     9541 gcacatcgct ttcattatat tcgtcatctt tgtttcctac acccgctacg gcgacgattt
     9601 ttcccttttc aaacacaggg atattcatat gacgctcaat atgcacgtga cctttgggat
     9661 atccttttct tgaaggatta gcagcactat aattattcgt gacaatcggc tttctttgac
     9721 gcaccgcctc tccccaaaga cctgttgttt caaccggata tctcattttt tttgctgaac
     9781 ttgacattcc tccatggcag atttcgacca gctgtacatg gtcagcgttt cttctttatc
     9841 gtccataaat gcaaggtacc caattttgct ttctgtaagc tttatagctt cctccaaagc
     9901 gaaatcggtt agttcctgta gcgtggacga ggtcatccgc gctaagacgt gaagagcttc
     9961 tagacgggat tcattcagtt taaacgcttt atatgcgtcc ttgtactcgg tgatttccat
    10021 tgaaatccca caggtagcgt atatttctcc attttcgttt ctcagagaaa attttttcag
    10081 ctggaatgca tggtcttttt caccgacacg aagaacgaca caaaattcaa ggtgtgagtc
    10141 agcggagaca acttctttgt cattgaagca aaaggtgtca gccaagtctt ttggaaatag
    10201 gtcataggct gtttttccaa tgctaagacc tttttccaga ccagttagag agtcaaatcc
    10261 tttgttagta aaaatatatt taccgcttaa gtctttaacg tgtataatat agggagcatt
    10321 actgagaatg tctaaaggca acaaatgatc attatacaac tttgattctc tcaaagttgt
    10381 tacttccatt tcaagatcag atattttctt ttgggctgct ttcaactcca tatacaatct
    10441 atatctttca gagtgttttg tctttggcat cgtcaacctc ctgccattaa aaatatgatt
    10501 catatacata gctgcttaaa gaatcttttt atgataagat tggcatataa cagaggagat
    10561 atgtatcaca agcaacatgt agtgaatccg tagcatctta cgtatcttca cagactcact
    10621 acatgttgct tgtttaaaca acgttagctt tttttcatct cctcaatcaa ggaagcagca
    10681 cttgagattg ggacgccaaa tcactgatag ctgcggaaga ctggcgcatg gcgtcagagc
    10741 tttgcttcga aatgcggttc acaccatcta tgcttcgatt gatctcttcg ctggttgacg
    10801 attgctcttc cgatgcagtt gcaatcacag ttacttgtcc ggccgtgtcg tccaccagcg
    10861 tcgcaatctc atttagggcg tcaccggctt gcttaactag ccctgtagct tcttctacga
    10921 ccttgccagt tcgttccatg cttgaaatat tgcggcttgc gctgtcttga gtgcattgtc
    10981 ttcatcccgt ccggcgcgtt tcaaggaaaa aagccgcttc ctatatgatt atttgatagg
    11041 gttctgttga tctatagtca aatgttatct cgatcaaaaa gtaaccgatc acgggggcct
    11101 aggtaccttt taatagtgta gaatctgtag agactacaac aagtcaccag aaatagaaaa
    11161 atggagcagg gcagggaact agctgtaccc cccgccgtca ttacaaaagg catgctaaat
    11221 ttgggtcaaa aaagaaaaac cggataaccc tcctcagctt caagccaagc agaaccatcc
    11281 ggtattctta aatttatggt gcgagagggg ggactcgaac ccccacgccg aagcgctgga
    11341 tcctaaatcc tgtaattcat gataaattat cttcccacta tttcccggtg cttgtttaac
    11401 ctttgtaaaa tctgtatctt ttcgtttgcg gcagtcccaa aaattcccgg tgttgatgcg
    11461 tgatgtgggg ctattgtggg gctgaatatc aagggaaata tgagcactat cggcacagca
    11521 tatacgggca ttcgctaccg tgagcataag accaggaagc ataaaggcaa gccagatcga
    11581 tactggctct ataaacgtcg gcttgatggg aaggttattg aagaagggat tggataccaa
    11641 tctgaagggt ggacgcttgg gcgcgttcga aatctcgtag ctcaactgaa agaagcccag
    11701 cgcacaggaa gcggtcctcg gacgttgcgg gaaatgcgtg aacaggcggc gcaagaaacg
    11761 aaagcgaaga aagagcaagc tgttttggct gctcgtgccg aggcgttgac ggtccgagtc
    11821 atgtgtatgg accattacat gccgtgggcc gttgccaata aatccagtca tgagaccgac
    11881 cgcttgcgcc tggccaagca tgtcttgcct cttttggggg atacgccggc cgcacaggtg
    11941 acggttgcca tggtcgagga attgcgggac aacctgctca acgcgggctt gtccgtatcg
    12001 tctgtgcgcc aggtcctggc ggtcttgcgc cgggcctaca atatcgccgg tacgatcgtt
    12061 attgacggcc atccgctcta ctccgagaaa aacccggccg ccggcattac gctgaaaaag

    12181 gcccgcaaac gccatcccga tatccacgat ttcatcgtct tgggactcaa tacaggtatg
    12241 cgccgtcagg aaatggtccg cttgcggtgg gaacatgtcg acatcgccca tgccatcatc
    12301 catttgccca atgatcccaa actgaaaacc ggcggcaccg tctatctcaa tgccgacgcc
    12361 atgatggtta ttcaacgtcg aaaagggata gatcctgtca tggtctatcc ccataaacgc
    12421 gagaagacat tgacgtcgtg gatctcccac actttccgcg atctcatcaa cgaactcgga
    12481 ttcaacgacg gcatcacgga tcgtgcgcac cgactggtct tccattcgct gcgccacacg
    12541 tttgcgtcgt ggctggtttt ggccggcacc gatatttatc tcatcaaaga gttgtgccgg
    12601 cacaaaacca ttgaaatgac gatgcgctat gcccacctta tccccgaccg tgggcgttac
    12661 gccgttgacc acttgcgacc aacagatcct gagtagatcg ggggtgaaac cctcgatcga
    12721 ccagccagcg cacaaaattt tcacgtttgt atacgacctt gccgcccaaa cgataggcac
    12781 cgtccgggcc ttctcctttc gactccagat tggcgacggt tttacttgaa atcattccgg
    12841 ggaacagcgt ctcgattgct tgccttccga aatacggcgg aagatgccct tcccatgctg
    12901 cgacaaattc ttgttcaaac tcctgtaaag ccataatcac ccgtcctgcg cctgacgtct
    12961 ttcccctcca ggccactcgg ctcaaccacc tcaccgctat ccgctcgctt gccacccata
    13021 gagcgtgaca ccgcgaacat cgtttccacc tcatgactat ggcgcgcatg tatttggcgg
    13081 atacgcgcgt ctggagccac atttgaagca gatgaaatat cccatgcaac gtttcccacg
    13141 atttcaggga agccccacgt ctcggcattc gttgcaccaa tcgaagctgt tttgtcctgc
    13201 tccccagagc aggcacacac gcacgacgag cgattccgat cttccggaga tttcaccgtg
    13261 cggtggacag tcgcgttttc aggcggatgc gaccgcatcg cctcgtgtgc cggtccttca
    13321 tcaaacagtg acaattgcac catttctgca cgcggtgtct ttcttgctct ttccggagcc
    13381 tcgaccagcg acaaaaacgt ctcgacgttt aataccgtac atccgatctt ttccgccttg
    13441 atcagtttgg atccggcccg cgctccggct accaggtgcg tggtggcgcg gctcacaccg
    13501 ggcacaattt ctgccccggc cgctttagct cgtgtttccg cctcgtggcg tgacatgggc
    13561 aatgatccgg taaaacagat ccgcatgccg gtcatggggc catccggccg agccgattgt
    13621 gatgattgcg ccgtattccc cggatccaag ccgagatcgc gacaccgggc tatcatggcc
    13681 tgattcgagg catccgcaaa aaaatataat atcgaccacg ccgcctcgac gccgataccg
    13741 ggaacatgga gcaacgcctc ttcatccata accatgagcg tatccagcga ccgcgccgcc
    13801 cgcgccaagg ccgtggcagc ggtccggcca atatggcgta taccgaacgc gccaatcaca
    13861 cgagccagat ccgcatcggc aacggcctgt gtaatggctt gttcaacctt ggccgccgcc
    13921 accgcgccca tacgcggcaa ctccatgatg tcggcccggc gcaaggccag gacatccgcc
    13981 ggggttttca ccaaccccac cgccatggca tcgactaaaa attgttcgcc cacgcccttg
    14041 atatcgagcc cggctttgga acaaaaatgg atcacccggc cgcgcatgat cgccgggcac
    14101 tggctgttgc cgcaccgata cgcggattcg ccctcgcggc gtgtgacgga ttggccgcat
    14161 tccggacatg tctccggaaa aacaaattcc cggctttccg gtgtatgccg ttccacgcgc
    14221 acgacttcgg ggataacctc accggcccgc gctacggcaa ccgtatcgcc gatgtgcacg
    14281 cccaaggcgg cgacatgatc ggcattatgg agtgtggccc gcgtgacaac gaccccgccc
    14341 acccggaccg gatcgagttc cgccaccggc gtcaagactc cggtccggcc gacttgaatg
    14401 gtgatgtcac gcaagcgcgt cgtgtggtgt tccgcagaaa atttccaggc cacagcccaa
    14461 cgcggagcct tggccgtggc gccgagcgcc gcatgaagcg ctatggcatc gactttgata
    14521 acaaggccat cgatatcgta atctcctaca cctacatcga gatgtcgggc ctcaaactgg
    14581 caatgttgcg gcacccgctc cagactcgac ccaatccccg gaaccggatc gaaaccatca
    14641 gcccgcaacc aagccgacac atgccccaac tccttgaagc gcaaagccgc tttttcgacg
    14701 atatcgtagg cataaaattg caacttgcgc gcagccgtga ccgccggatc ccattgtcgg
    14761 accgaccccg ccgccgcatt ccgtggggtg gaaaacggct gttctccctg cgcctgccgc
    14821 ttcgcattga gcgcctcgaa cacggaacgc ggcatgatga cttcgccacg caccgtgatg
    14881 cgccttttct ctgaaatctg aggcaacacc ccggcaatct ggcgggcctg cgccgtgaca
    14941 tcctcgccgg tctggccatc gccgcgtgtc aacgcccgca cgagttggcc ttgttcatag
    15001 agcagttcaa gggccaaccc atccattttc atctcaatcc ggacagggaa tttcccttcc
    15061 acgcccgccg ccgcccaccg tttcgcccag gcttcccatt cttgttcgtt gaacacattc
    15121 tccaggctca acatgggcgt ggcatggcga atcggcgcaa accccgtgcg caccggaccg
    15181 cctacagaga cactcgacga atccttccca gccacatcgg ggttcgcgat ttccagagcg
    15241 cgcaactccc gaaccaaggc atcataggcg gcatccgaga tcagcggcgc atcatcggta
    15301 tgatagcgcc ggttgtgttc ggccacttgg gccgacatct cgtgatagcg ttcgcgaact
    15361 gcctgcatgg aattctccgt aaaatttggg cggcgttctt cgagggcgta acgaaaaacg
    15421 ccgccagcaa ccggaccggc gaattacggc cggctcacgc gccgttgctc ctctttcgac
    15481 acgccggatg cgccaaccgc ctggagcgtg gcggttgttt gcgattcgag ggccttctgg

    15601 tcgagttcag ctttcgtaat ttttccatcg gaccatgcat ccgccacgac ggtcatgaat
    15661 tccgtaaact cacgcaaggc ttcaatgctt ttgatattgg cgtgttcttc ggaaattttc
    15721 ggaagcggca cgaacacccc gcccatacgc tgggccatat attccaaggg ggtggtactg
    15781 ccggtttgct gcatgatggg gatgagcaat tcgataccga gtttgtgcga ttcctgttcc
    15841 ggattgagtt ccgccatcaa cgtcggatat cgcttgccca ggctctccgc tatcgcttta
    15901 caggagacgc cgttcggcga ttcaatcaca cagtcgtgaa caacttgtaa caggttgccg
    15961 cacacgatat tcaccccttt tataaatcgt atcaattttt attgatagca ttaaactatg
    16021 aattaaacag atcgtactcc ggtggcatct tgttgtggca acaactcatc cgggagtccc
    16081 aattctttga gttggttaat tctttgactt ggtgtttttg accctgctaa taactggcca
    16141 accatttgac gggagacgcc tagtaatttg ccaacggaac cgtgctccag attcttgtac
    16201 gcaaaatagg ctcgaagtgc gggcttccag ccggaatagc gggccaaaac ggcaaaaacc
    16261 gcttcttctc caggcgaagc tccaagaggt ttctcgacgt cgtgaggttg catggtgaat
    16321 cctttttgtt caacactgat gagttttgta taatcgaaaa atatatttag tcaacaaaat
    16381 atagtttttg tatttcaaaa aatatacaat actcagaaat atcaagggaa tattgacaaa
    16441 tgcgtggtgc agaaattatc gaaagaatga aagaaataac gggacgcaga acgcaaaccg
    16501 atttagccga gttgctttca gttgcacctt ctaccgtgtc tatttattca cggagaacaa
    16561 gcgtccccga ctcgtggata cggcgtctga tcgaatcaca ccgagccaac cctgaatatc
    16621 tgttgcacgg gattggagcg aaagtccttg atgggacgga ttcactgacg acgggggtgc
    16681 ccgtcattac ccaacgactt tgcccggacg gcacgttcac ctttttggat gacccgctcc
    16741 gtcaagccgt ctattcgcgc gactggctca gcagcttagg ctccgtcaag aagatgcttt
    16801 tgatggtagc ggacggtgag cacatggcgc cgacgatatt accaggggac cgcgtgctcg
    16861 tggaccagag caacagagaa cttgtcagct acaaatacta tgttgtccgc attgcggatt
    16921 gcttggaatg cgttcagctc cagttcgcgc catcctcgtt aattctgcgt tacgccaacc
    16981 cggcataccc agaacgagcg attccccgca gccagctcga tacaccggag tttggcgttg
    17041 ttggacggat tttgcatttg tgcagagatt ttccatgatg aatgacgata aaacgaggat
    17101 cgcatggatt ttgctgaaca gctgtacgcc ctgtcgtcca aggcacaaaa acaaaaggat
    17161 catcttcaaa ccgaagaggc cgccaaaaac gccctggtga tgccgtttat caatcttctc
    17221 ggctacgacg tgttcaaccc gctggaagtt gtgccggaat tcaccgccga tatcggtgtc
    17281 aaaaaagggg aaaaagtcga ctacgccatc atgaaagatg gatcccccat tatcctcatc
    17341 gaatgcaagt cgtgcgactc cccgttggtg caggaaaaca gcagtcaact ctatcgctat
    17401 ttctccagtg tatccgaagt ccggattgcg attctcaccg acggcttgcg ctatttgttc
    17461 ttctccgacc tggaaaacag aaatgtgctc gacccgaggc cgttcatgga attcaacctc
    17521 ctcgccatcg acgaagccct cgttccggaa ctcaaaaaac tgtcaaaacc gcgatttgac
    17581 cttgaatccg ccctgttcgc ggcatccgaa cttaaatata cgcgagaaat caaaaaagtt
    17641 ctcgatgcag aaatcgaatc cccctccgac gatttcatcc ggtttttcac ctcgcgcgtc
    17701 tataccggcc gttttacacc cgcagtccga gaacaattca tcgacatcgt gaaacgggct
    17761 gtaacccatt ttattaatga taaaatcaat gcccggctca aatcggccat gtctgccgat
    17821 cccggaacag ctataccgag tacgccggtt gaagttactc cctctctcca agaagacgag
    17881 ggagaccacg acgatgaatc cgcaaaatcg aaaatcgtga ccacgccgga agaaaccgag
    17941 ggctatctca ttgtgaaatc gatcctccga gaaacctgcg acgttgaccg cgttgcggcc
    18001 cgcgatacgc agagttattt cgggatcctg ctcgacgaca acaaccgcaa accgatttgc
    18061 cggttgcgat ttaacacaaa acaaaaatat ttaggcatca tcaccgccga caaaagcgaa
    18121 gacaaacacc ccatcgacag cctcaacgac atttacaaac acgcctcagc actccaagag
    18181 gcagtaaaga tgtacgataa cgaaaacgcg taatggccct cttccaatgc ccagaatgcg
    18241 gcgcggacgt ttcggaccgc gccgaatcct gtccccactg cgggtgcccg tttcggccgg
    18301 cacaacaaca aaatgaccag acactcccag ggaaactccc atccctctat gatattccgc
    18361 tcctcaatga tacgagctgc ggcggatgtc tttttcgact cctccttatt atcgttattc
    18421 tttggattgc ctatgccaac ggctggtttt gaccattatg aaaagagagc ccaatggata
    18481 ctctcctcgt ttttattggc aaaaacgacc tacagaatat cctccacatg accatcgccg
    18541 gctttgtaaa tatcttttcg ctccattggg aggacgtgac gataaatatc ggggctggtg
    18601 acgttgtttt gtcttaaatg tgctatattt ttatttcttc gtttttttgc tattacaact
    18661 caattcgtga aaggatagat cgtgttccca ataaccttat agtctcggcc tctctgctgc
    18721 acttggtctg tgcctttgga gaaacttatg cccacccgca ccatcaatct gaaacttgtt
    18781 cttgggaaaa atcctgaaaa cgcaacattg cgacgcgccc tattttcgac acaccgtttg
    18841 gttaaccaag cgacgaaacg tattgaggaa ttcttgttgc tgtgtcgtgg agaagcctac
    18901 agaacagtgg ataatgaggg gaaggaagcc gagattccac gtcatgcagt ccaagaagaa

    19021 caagagattc ttgatgtact gcggcaactg tacgaacgtc ttgttccttc ggtcaacgaa
    19081 aacaacgagg caggcgatgc tcaagctgct aacgcctggg tcagtccgct catgtcggca
    19141 gaaagcgaag gaggcttgtc ggtctacgac aaggtgcttg atccaccgcc ggtttggatg
    19201 aagcttaaag aagaaaaggc tccaggatgg gaagccgctt ctcaaatttg gattcagagt
    19261 gatgagggac agtcgttact taataagcca ggtagccctc cccgctggat tcgaaaactg
    19321 cgatctgggc aaccgtggca agatgatttc gtcagtgacc aaaagaaaaa gcaagatgag
    19381 ctgaccaaag ggaacgcacc acttataaaa caactcaaag aaatggggtt gttgcctctt
    19441 gttaacccat tttttagaca tcttcttgac cctgaaggta aaggcgtgag tccatgggac
    19501 cgtcttgctg tacgcgctgc agtggctcac tttatctcct gggaaagttg gaatcataga
    19561 acacgtgcag aatacaattc cttgaaacta cggcgagacg agtttgaggc agcatccgac
    19621 gaattcaaag acgattttac tttgctccga caatatgaag ccaaacgcca tagtacattg
    19681 aaaagcatcg cgctggccga cgattcgaac ccttaccgga ttggagtacg ttctctgcgt
    19741 gcctggaacc gcgttcgtga agaatggata gacaagggtg caacagaaga acaacgcgtg
    19801 accatattgt caaagcttca aacacaactt cggggaaaat tcggcgatcc cgatctgttc
    19861 aactggctag ctcaggatag gcatgtccat ttgtggtctc ctcgggacag cgtgacacca
    19921 ttggttcgca tcaatgcggt agataaagtt ctgcgtcgac gaaaaccgta tgcattgatg
    19981 acctttgccc atccccgctt ccaccctcga tggatactgt acgaggctcc aggaggaagc
    20041 aatctccgtc aatatgcatt ggattgtaca gaaaacgctc tacacatcac gttgcctttg
    20101 cttgtcgacg atgcgcacgg aacctggatt gaaaaaaaga tcagggtgcc gctggcacca
    20161 tccggacaaa ttcaagattt aactctggaa aaacttgaga agaaaaaaaa tcgtttatac
    20221 taccgttccg gttttcagca gtttgccggc ttggctggcg gagctgaggt tcttttccac
    20281 agaccctata tggaacacga cgaacgcagc gaggagtctc ttttggaacg tccgggagcc
    20341 gtttggttca aattgaccct ggatgtggca acacaggctc ccccgaactg gcttgatggt
    20401 aagggccgtg tccgtacacc gccggaggta catcatttta aaaccgcatt gtcgaataaa
    20461 agcaaacata cacgtacgct gcagccgggt ctccgtgtct tgtcagtaga cttgggcatg
    20521 cgaacattcg cctcctgctc agtatttgaa ctcatcgagg gaaagcctga gacaggccgt
    20581 gccttccctg ttgccgatga gagatcaatg gacagcccga ataaactgtg ggccaagcat
    20641 gaacgtagtt ttaaactgac gctccccggc gaaacccctt ctcgaaagga agaggaagag
    20701 cgtagcatag caagagcgga aatttatgca ctgaaacgcg acatacaacg cctcaaaagc
    20761 ctactccgct taggtgaaga agataacgat aaccgtcgtg atgcattgct tgaacagttc
    20821 tttaaaggat ggggagaaga agacgttgtg cctggacaag cgtttccacg ctctcttttc
    20881 caagggttgg gagctgcccc gtttcgctca actccagagt tatggcgtca gcattgccaa
    20941 acatattatg acaaagcgga agcctgtctg gctaaacata tcagtgattg gcgcaagcga
    21001 actcgtcccc gtccgacatc gcgggagatg tggtacaaaa cacgttccta tcatggcggc
    21061 aagtccattt ggatgttgga atatcttgat gccgttcgaa aactgcttct cagttggagc
    21121 ttacgtggtc gtacttacgg tgccattaat cgccaggata cagcccggtt tggttctttg
    21181 gcatcacggc tgctccacca tatcaattcc ctaaaggaag accgcatcaa aacaggagcc
    21241 gactctatcg ttcaggctgc tcgcgggtat attcctctcc ctcatggcaa gggttgggaa
    21301 caaagatatg agccttgtca gctcatatta tttgaagacc tcgcacgata tcgctttcgc
    21361 gtggatcgac ctcgtcgaga gaacagccaa ctcatgcagt ggaaccatcg agccatcgtg
    21421 gcagaaacaa cgatgcaagc cgaactctac ggacaaattg tcgaaaatac tgcagcgggg
    21481 ttcagcagtc gttttcacgc ggcgacaggt gcccccggtg tacgttgtcg ttttcttcta
    21541 gaaagagact ttgataacga tttgcccaaa ccgtaccttc tcagggaact ttcttggatg
    21601 ctcggcaata caaaagtcga gtctgaagaa gaaaagcttc gattgctgtc tgaaaaaatc
    21661 aggccaggca gtcttgttcc ttgggatgga ggcgaacagt tcgctaccct gcatcccaaa
    21721 agacaaacac tttgcgtcat tcatgccgat atgaatgctg cccaaaattt acaacgccgg
    21781 tttttcggtc gatgcggcga ggcctttcgg cttgtttgtc aaccccacgg tgacgacgtg
    21841 ttacgactcg catccacccc aggagctcgt cttcttggag ccctgcagca gcttgaaaat
    21901 ggacaaggag ctttcgagtt ggttcgagac atggggtcaa caagtcaaat gaaccggttc
    21961 gtcatgaagt ctttgggaaa aaagaaaata aaaccccttc aggacaacaa tggagacgac
    22021 gagcttgaag acgtgttgtc cgtactcccg gaggaagacg acacaggacg tatcacagtc
    22081 ttccgcgatt catcaggaat cttttttcct tgcaacgtct ggataccggc caaacagttt
    22141 tggccagcag tacgcgccat gatttggaag gtcatggctt cccattcttt ggggtgaaga
    22201 ggacgtactt ttaagtgaat tactagtgaa ttacttttga ctgtcattat atcgtttgtt
    22261 aacaatattg tgttctattg gatcattctc tcacggtccc gttatacttg ttttattgtc
    22321 tttaccacgt cttttatttc gtatcgcttt cgcttttccg tcaggtattg gctgacggat

    22441 ggatacatgt ttttcatcca ccgaatcctc atttttcatt ccaatccgtg gccttaatga
    22501 atatgtttat tgtcctcgtt tgtttcatct cgtatatgtt caaggtgtat ttgaggataa
    22561 cacagatact gtcaagggaa gcctagctca caagaaaaga ctgaccaaga ccaaagcggc
    22621 agcgtccgct aatcagaatg atgatacggt cccatggcca gaagaaaaag ctcgacatgt
    22681 ttccctctct tcaaacaacc tctccattgt tggcaaattt gatatccttc ttgagggggt
    22741 agacgaaaca atccctgtag aggtgaaaaa aggtccagct ccagatggta cacattcttg
    22801 tgttgtgggg ccatataccc tgtcccccgg agcttggaac aatgaccaag tgcagcttgc
    22861 cggccaaatg gccttgctct gtgaagcagg ataccaatgt cgtcggggac gaatttatta
    22921 tcgtcaaact cgcacgttgg tagaaatcaa tgccgacact ccgttaatgg acgccctacg
    22981 atgggtcgcg gatcaagcca aagcattggc aggttgtccc atgcccgagc cttttgaaga
    23041 ctctcccaaa tgcgttcgct gttcgcttaa ccacatttgc ctccccgatg aaacactgca
    23101 tctcaaaaaa cgattggatg aacctcggca attgtatcct ggtcgcgacg attgcggcca
    23161 gcttcatatt acaacgccag gaacacgcat agggaaatca ggagaatctc tcaaaatttc
    23221 tcctcctgat gaaaaagcag ctcttattcc cctgaaggat attgcccatg tatgctgttg
    23281 ggggaacgtc caactgacaa cccaagcgtt acttgaactt gccgaccgag gtataggtgt
    23341 gacgtggctc acagctggag gctggcttcg tgccgtaaca acagctcctc ttgaaaaaaa
    23401 tgttcagtta cggcgaacgc aatatcggca ttgtgataat gcagctttgc agcttcagtt
    23461 cacacgcaat atcgttgccg cgaaaattga aaaccaacga actttgttac ggcgtaatgg
    23521 tgatcaagca gaacttggct caactctagg agcattacgg gatattcgaa aacacgttgt
    23581 caaagccgac tccctggaac gtatacgcgg tcttgaaggg agtgcggcga gactctattg
    23641 ggatgccttt ccctctttga tgccgaatct agtcaaggct ggattctcca tgaatggccg
    23701 tactaagcgc cctcccaaag atcctgtcaa tgttcttctt tcatttggat atgcgatgct
    23761 gttgcgggac tttatgactg ccattcattc agccggactt gatcctctgt atggtttcta
    23821 tcacgccata attccgggac gtcctgcctt ggcgcttgat cttatggaac ccttccgtcc
    23881 gctagtcgtt gattcggctg cattgcgggc aatgaacgag ggacgttttg tctccaatga
    23941 ttttgctatg acgacctcga actgtgcctt caagtctgag gcgaaaaaga aatggattaa
    24001 agcatatgag caacgagtgg acaccatggt gacgcatccc atttttggct accgattgaa
    24061 ctatcgacgt atcttttcct tggaagcccg tctctttgga cgagtaataa tgggggaatt
    24121 ggaagattat aagcctctaa ctacgaggta gagcgatgag acactttttt gacgaacacg
    24181 ccccgaacca tgattgatga gattgacctc taactacgag gtagagcgat gagacacttt
    24241 tttcttgttt cttatgatgt atccgacgaa aaacgtttac gtcgaatgtt taaactttta
    24301 cgagggtatg gagaccatgt acagtactct gttttcttgt gccaactcag tgagaaagat
    24361 tacgtcattc ttgaagataa gataaaatgt gtcttaaacc acaaggaaga ccaagcaatt
    24421 ctcatcaaac tgggtcctgt caaagggaaa acggatacaa tgcctaaata ttggacaact
    24481 attggaacgc cattcgaggc gagtaataac gcaatcatga tttattgaca aaacatggca
    24541 attgggtcaa caaagagcgt gatctatagg gtcacgctct tctggcggta gtgccacggt
    24601 tgccacagac aaccacccgc ctgaactctt tgtcattcat ccgatcattg atatttcttc
    24661 gagcagctca atgcgccatg agtccctcat cccgctcgaa aggcataaca ttttgatata
    24721 aaaatgtatc ctcatagaga gggtcgcaca tacggataga aacactatcg gttcttcact
    24781 gctcgaaact tcatgtgaga aggcttatgt ggcaatgcc

Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
 strains, but the instant specification is silent about the source of SEQ ID NOs: 1, 3-36, and 75-87.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
(i) What is the source of the unnamed bacterial strains from which these sequences were obtained?  Please supply all of the designations/denominations used for this strain.  
(ii) At or before the time of filing of the instant application or any provisional application to which benefit is claimed, had the unnamed strains been disclosed or made publicly available?  If so, under what designation/denomination and under what conditions were said strain been disclosed or made publicly available and from when to when?
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant's first complete 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/SHUBO ZHOU/            Supervisory Patent Examiner, Art Unit 1662